Citation Nr: 1622872	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  07-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served in the U.S. Army from February 1993 to September 1996 and from December 1996 to February 2001.  He is in receipt of awards that include the Army Lapel Button, National Defense Service Medal, Armed Forces Expeditionary Medal, Armed Forces Service Medal, Army Achievement Medal, Army Good Conduct Medal, Army Service Ribbon, Overseas Service Ribbon, and NATO Medal with bronze service stars.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.  

In April 2011, the Board reopened the claim of service connection for a lumbar spine disability and remanded that issue and the issue of entitlement to an increased rating for a cervical spine disability for additional development.  

In September 2013, the Board denied service connection for a lumbar spine disability and a higher rating for a cervical spine disability.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 memorandum decision, the Court vacated the September 2013 Board decision and remanded the claim to the Board for action consistent with the terms of the memorandum decision.  Pursuant to the December 2014 memorandum decision, the Board remanded these claims for additional development in July 2015.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Veteran's claims are decided.  

In a September 2013 decision, the Board found that there had been substantial compliance with an April 2011 remand, which directed the AOJ to schedule the Veteran for VA examinations for his lumbar and cervical spine disabilities.  However, in a December 2014 memorandum decision, the Court found that the Board had not addressed the implications of the available alternative means of communication in its analysis that the Veteran had been adequately notified that he had been scheduled for examinations.  Specifically, the Court noted that although the Veteran had been working in Afghanistan at the time, VA had been aware of this and had been provided with two alternative methods to contact him directly in Afghanistan, namely telephone and email.  

Pursuant to the Court's December 2014 memorandum decision, the Board remanded the Veteran's claims in July 2015 in order to afford him adequate notice and reschedule him for new VA examinations for his cervical and lumbar spine disabilities.  In October 2015 correspondence, the AMC notified the Veteran that following his response to the correspondence or the passage of 30 days, the nearest VA medical center would be contacted to schedule him for an examination.  Subsequently, VA examinations were scheduled for November 2015 and then for March 2016.  On March 4, 2016, the AMC attempted to call the Veteran at the two (non-international) telephone numbers listed in the system, but the numbers were no longer working numbers.  On March 24, 2016, the VA medical center which had scheduled the examinations was contacted.  The AMC was notified that the Veteran had not attended his examinations and that attempts to contact him had yielded no response.  The AMC again attempted to call the Veteran at the two (non-international) telephone numbers on file, but all numbers were out of order.  

Given the Court's determination in the December 2014 memorandum decision, and the fact that it is unclear whether the Veteran has remained working in Afghanistan as a contractor since the September 2013 Board decision, the Board finds that VA must exhaust all available options in providing the Veteran with adequate notice when scheduling him for VA examinations.  Specifically, appropriate attempts should be made to contact the Veteran at the international telephone number and email addresses that were provided in a February 24, 2012 Report of General Information by the Veteran's wife.  An attempt must also be made and documented to contact that Veteran by his physical mailing address as well as any non-international phone number.  Therefore, the Board finds that another remand is necessary to afford the Veteran adequate notice through alternative methods of contact and to schedule him for new VA examinations for his lumbar and cervical spine disabilities.                 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should take appropriate measures to contact and notify the Veteran of the scheduling of VA examinations for his cervical and lumbar spine disabilities.  Appropriate measures should include, but are not limited to, contacting the Veteran through:
a)  All international phone numbers listed in the claims file for the Veteran,
b)   All non-international phone numbers listed in the claims file for the Veteran, 
c)  All email addresses listed in the claims file for the Veteran,
d)  The most recent physical mailing address listed in the claims file for the Veteran.
*All methods used to contact the Veteran must be documented by the RO and such documentation should be added to the file.   

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his lumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's lumbar spine disability originated during his active service or is otherwise etiologically related to his active service.  In this opinion, the examiner must consider the in-service September 1993 treatment for low back pain and determine whether this was as likely as not the initial manifestation of any currently diagnosed lumbar spine disability.   

If not, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the lumbar spine disability was caused or permanently worsened by any of the Veteran's service-connected disabilities.  In this regard, the examiner is asked to consider the Veteran's assertion that his lumbar spine disability is related to his service-connected bilateral knee disability or great toe disability.  

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing continuous low back symptoms since service and assume such statements are credible.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected cervical spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




